DISMISS; Opinion Filed April 3, 2014.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01102-CV

                                 CARLOS VAUGHN, Appellant
                                           V.
                                  JOHN CREUZOT, Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-14213

                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                     Opinion by Justice Lang
       Appellant’s brief in this case is overdue. By postcard dated December 2, 2013, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of his brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



                                                        / Douglas S. Lang/
131102F.P05                                             DOUGLAS S. LANG
                                                        JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CARLOS VAUGHN, Appellant                              On Appeal from the 192nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-01102-CV         V.                         Trial Court Cause No. DC-12-14213.
                                                      Opinion delivered by Justice Lang. Justices
JOHN CREUZOT, Appellee                                Moseley and Francis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee JOHN CREUZOT recover his costs of this appeal from
appellant CARLOS VAUGHN.


Judgment entered this 3rd day of April, 2014.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE




                                                –2–